DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 21 March 2022 has been entered; claims 1, 3, 6-8, and 10-12 remain pending. 

Response to Arguments
Applicant’s arguments, see Pages 7-11 of the Remarks, filed 21 March 2022, with respect to the objection to the Drawings, the claim objections, and the rejections of claims 1 and 3-11 under 35 USC 112(b) have been fully considered and are persuasive.  The objection to the Drawings, the claim objections, and the rejections of claims 1 and 3-11 under 35 USC 112(b) have been withdrawn in light of Applicant’s amendments to the claims and submission of Replacement Drawing Sheet. 
Applicant's arguments, see Pages 11-13 of the Remarks, filed 21 March 2022, with respect to the 103 rejections and teachings of Le have been fully considered, and are found to be persuasive.  In contrast to amended claim 1, Le does not teach that “air or oxygen above the liquid surface of the oxidation reactor is entrained back through the pipeline”, as Le teaches that the wastewater inlet 44 ends at ejector 72, which is above the liquid surface of the reactor (Fig. 2).  The Examiner notes that “the pipeline” as recited in the second to last clause of claim 1 is rejected below under 35 USC 112(b), as a different “pipeline” which connects the gas inlet to the micro-interface unit is recited in lines 14-15 of claim 1. The Examiner believes that these pipelines are different based on examination of Applicant’s Fig. 1, wherein the gas inlet is connected to the micro-interface unit via pipeline 72 (the “pipeline” in line 15), while pipeline 84 is the “pipeline” recited in line 25 of claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the Examiner asks applicant to consider the following amendment to line 12 of claim 1 “wherein the micro-interface unit is disposed at a lower portion inside the oxidation reactor and is configured to break bubbles into micron-scale gas bubbles”, as “bubbles are broken into micron-scale gas bubbles by the micro-interface unit” could be read as an intended use of the micro-interface unit, calling into question whether or not bubbles are present in the system. 
With continued reference to claim 1, the limitations “the pipeline” in line 25 render the claims indefinite, as it is unclear whether the limitations refer to “a pipeline” as recited in line 15 or to a different pipeline. Examination of Fig. 1 and Pages 9-10 of the Specification seem to indicate that these pipelines are different (items 72 and 84). The Examiner suggests amending claim 1 line 25 with different terminology, and defining the “different” pipeline flow path to extend below the liquid surface in the reactor to the first micro-interface generator to enhance clarity. 
Regarding claims 3, 6-8, and 10-12, they are rejected for being dependent on a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 10 and 11, the limitations recite operating temperatures and pressures which amount to method steps related to the operation of the treatment system, and therefore do not further define the components of the treatment system.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 3, 6-8, and 10-12 are allowed pending resolution of the 112(b) and 112(d) rejections set forth above, as neither Le nor the prior art teaches or suggests the treatment system as now recited in claim 1 (see Response to Arguments for more detail). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        07 April 2022